                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN A. MANN                                  : CIVIL ACTION
                                                :
                      v.                        : NO. 21-1070
                                                :
 MARK GARMAN, et al.                            :


                                             ORDER
       AND NOW, this 6th day of May 2021, upon reviewing the Petitioner’s April 12, 2021

Letter (ECF Doc. No. 12) requesting a voluntary withdraw of his pending Petition for habeas relief,

consistent with Judge Lloret’s Report and Recommendation (ECF Doc. No. 13) confirming this

withdrawal, and absent timely objections to Judge Lloret’s Report and Recommendation, it is

ORDERED:

       1.      We APPROVE and ADOPT Judge Lloret’s Report and Recommendation and

GRANT Petitioner’s specific request (ECF Doc. No. 12) to dismiss the pending action without

prejudice for the Petitioner to refile his Petition upon concluding his proceedings in state court;

       2.      Petitioner is on notice an untimely Petition filed under the Antiterrorism and

Effective Death Penalty Act of 1996 may result in the loss of his claims;

       3.      The Clerk of Court shall close this case; and,

       4.      There is no basis for a certificate of appealability given the voluntary withdraw and

the Petitioner not making a substantial showing of the denial of a constitutional right since he has

not demonstrated reasonable jurists would find our assessment of a constitutional claim debatable

or wrong.


                                                      _________________________
                                                      KEARNEY, J.
